Citation Nr: 0016375	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-37 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  

In an April 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for an acquired psychiatric disorder to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  Competent medical evidence of record reflects a current 
diagnosis of chronic schizoaffective disorder.

2.  A private physician has stated that he treated the 
veteran from 1971 to 1975 for symptoms of schizophrenia and 
opined that the veteran's schizophrenia developed during 
service.

3.  In a March 1999 VA examination report, the examiner 
opined that it was quite likely that the veteran's condition 
manifested during service.  He also stated that he tended to 
agree with the private physician's opinion that the veteran's 
schizophrenia existed during service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his acquired psychiatric disability 
began during his period of military service.  Thus, he 
contends that entitlement to service connection for an 
acquired psychiatric disorder is warranted.  The veteran 
reported experiencing social withdrawal, weight gain, and an 
inability to concentrate during service.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  
Certain chronic disabilities, such as psychoses, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record reflects that upon separation 
examination dated in September 1953, the veteran's systems 
were clinically evaluated as normal with the exception of pes 
planus and a scar on the right arm.  There are no other 
service medical records in the claims folder.  The record 
further reflects Merchant Marine treatment records dated from 
1984 to 1985 with notations of recurrent depression and 
numerous VA treatment records dated from 1987 to 1999 
reflecting various diagnoses of atypical chronic depressive 
disorder, schizoid behavior patterns, schizotypal personality 
disorder, dysthymic disorder, chronic schizophrenia, and 
major depression.

The veteran has also submitted copies of numerous treatises, 
magazine articles, pamphlets, and medical texts regarding 
depression and schizophrenia.  The veteran contends this 
evidence supports his contention that the symptoms he 
experienced during service were indications of his mental 
illness.  The evidence discusses the early symptoms of 
schizophrenia, such as tension, inability to concentrate, 
insomnia, and withdrawal from human company.  The evidence 
also discusses the diagnostic criteria of schizophrenia and 
depression, atypical depressive features, and medical 
definitions.

The record reflects the veteran was awarded Social Security 
disability benefits in November 1988.  The decision noted the 
medical evidence established that the veteran had severe 
major depression and obesity.  

The veteran testified at RO hearings held in August 1990, 
October 1991, and September 1996.  At his RO hearings, the 
veteran testified that he had difficulties with motivation 
and concentration during his military service.  He stated 
that he isolated himself during service and essentially 
remained in his quarters and work area.  He testified that he 
saw a psychiatrist in 1958 and was treated for depression.  
The veteran noted having several jobs after his discharge 
from service before becoming a purser for the Merchant 
Marines.  He stated that he had been socially isolated since 
his military service.  In regard to his depression, the 
veteran described incidents staying in bed until four or five 
in the afternoon, sleep disturbances, and auditory 
hallucinations.  He also reported an inability to effectively 
relate to women and practically nonexistent sexual feelings.  
At his September 1996 RO hearing, the veteran submitted a 
videotape and other documentary evidence to support his 
contention that he suffers from the negative symptoms of 
schizophrenia, which began during service.  

A statement from a private physician, Dr. M., dated in July 
1988 notes that the veteran was treated from March 1971 to 
March 1975 in both individual and group psychotherapy.  Dr. 
M. noted that during that time period he considered the 
veteran too disabled and unfit to function at work.  A May 
1995 statement from Dr. M. reflects that during the time of 
treatment from 1971 to 1975, the veteran exhibited chronic 
schizophrenia and severe depression.  The physician stated 
that to the best of his recollection, the symptoms of 
schizophrenia began during service and was manifested by his 
inability to function as a radio operator.  It was noted that 
prior to that time, he showed no evidence of schizophrenia.  
In a December 1998 statement, Dr. M. noted that although his 
records from the period of 1971 to 1975 had been destroyed, 
he remembered the veteran very distinctly.  Dr. M. noted the 
veteran came to him with symptoms of schizophrenia, which 
developed while in service.  He opined these symptoms were 
manifested by the veteran's inability to function as a radio 
operator.  

Upon VA mental examination dated in March 1999, the veteran 
reported that he spent most of his days in bed because he 
could not think of a reason to get up.  The examiner noted 
that the veteran's lack of initiative and motivation had not 
allowed him to even take the cardboard from his dishwasher, 
install a burglar alarm bought twenty years earlier, or 
install a garage door opener purchased twenty-one years 
earlier.  It was noted the veteran did watch television, 
listen to the radio, attend a Sunday school class, and a 
depression support group.  It was also noted he had one 
friend whom he called on the telephone.  The veteran's affect 
was noted as blunted as well as depressed.  He denied 
experiencing hallucinations.  It was noted he had experienced 
some paranoid ideation on occasion, namely referential ideas.  
The examiner opined the veteran showed a schizoaffective 
disorder manifested by chronic depression, lack of initiative 
and motivation, social isolation, lack of meaningful human 
interaction, and a thought disorder manifested by 
concreteness of thought as well as occasional paranoid 
ideation.  The examiner further opined that it was quite 
likely that this condition was manifested while in service, 
although the veteran never saw a psychiatrist or physician 
during that time and there were no records to support that in 
the claims folder.  The examiner noted that the veteran's 
treating physician in the 1970's had opined that the veteran 
suffered from a schizophrenic disorder and that it existed 
while in service.  The examiner stated he would tend to agree 
with that opinion.  A diagnosis of chronic schizoaffective 
disorder with a Global Assessment of Functioning score of 50 
was noted.  

After giving careful consideration to all of the 
aforementioned evidence, the Board concludes that the 
evidence for and against the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is in relative equipoise.  The 
evidence of record clearly shows that the veteran currently 
suffers from a chronic schizoaffective disorder.  
Additionally, the medical opinions of record, Dr. M. and the 
March 1999 VA examiner, tend to agree that the veteran's 
schizophrenic disorder existed during service.  The March 
1999 VA examiner opined that it was quite likely that the 
veteran's condition manifested during service, although he 
never saw a psychiatrist or physician during that time and 
there are no supporting records in the claims folder.  

The veteran has testified that he sought treatment from a 
physician in 1958 and was treated with antidepressants, but 
there are no records of that treatment.  The record is silent 
for any evidence of treatment for until 1971.  The claims 
folder is also devoid of any service medical records with the 
exception of the veteran's September 1953 separation 
examination.  However, in light of the two medical opinions 
suggesting that the veteran's current psychiatric condition 
manifested or existed during service.  In the absence of 
medical evidence to the contrary, the Board finds that there 
is an approximate balance of positive and negative evidence 
regarding the merits of this issue.  With all reasonable 
doubt resolved in favor of the veteran, entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is warranted.



ORDER

Entitlement to service connection for a schizoaffective 
disorder is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

